105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Steven Alan VOSHELL, Appellant.
No. 96-2943.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 23, 1996.Filed Jan. 3, 1997.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Steve Alan Voshell appeals the 180-month sentence imposed by the district court1 after he pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).  On appeal, Voshell argues that the district court erred by sentencing him under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1), because one of his predicate convictions--a 1984 Iowa conviction for second-degree burglary--did not constitute a violent felony for purposes of the ACCA.  We affirm.


2
Under section 924(e), a defendant convicted of being a felon in possession of a firearm faces a minimum term of fifteen years imprisonment if he has three prior convictions for violent felonies.  "Burglary" is included in the definition of "violent felony."   See 18 U.S.C. § 924(e)(2)(B)(ii).  For purposes of section 924(e), the Supreme Court has defined "burglary" generically as "any crime ... having the basic elements of unlawful or unprivileged entry into, or remaining in, a building or structure, with intent to commit a crime."  Taylor v. United States, 495 U.S. 575, 599 (1990).


3
We conclude the district court correctly sentenced Voshell as an armed career criminal.  The state charging paper and judgment indicate that Voshell pleaded guilty to a charge meeting the generic burglary definition.  See United States v. Carpenter, 11 F.3d 788, 790-91 (8th Cir.1993) (burglary offense qualified as "generic burglary" where defendant pleaded guilty to charge including entry of structure, intent to commit felony, and no right, license, or privilege to do so), cert. denied, 114 S.Ct. 1530 (1994);  United States v. Cornelius, 931 F.2d 490, 494 (8th Cir.1991);  United States v. Payton, 918 F.2d 54, 55-56 (8th Cir.1990), cert. denied, 502 U.S. 948 (1991).  We reject Voshell's contention that the government was required to offer proof of the factual basis underlying his plea.  Cf. Taylor, 495 U.S. at 600-02 (court may not conduct factual examination of underlying conviction).


4
Accordingly, we affirm.



1
 The HONORABLE HAROLD D. VIETOR, United States District Judge for the Southern District of Iowa